Citation Nr: 1526351	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-32  838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for lumbar strain.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel









INTRODUCTION

The Veteran had active duty from October 1998 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 10 percent for the service connected lumbar strain.

In statements submitted by the Veteran in March and April 2015, he raised several issues, including entitlement to service connection (on a direct and secondary basis) for right and left hip disorders, erectile dysfunction, and severe headaches or migraines.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In his substantive appeal (VA Form 9) submitted in November 2012, the Veteran claimed he "had sudden episodes of incapacitation due to extreme pain in back (sic) and genitals" and that it was "more than difficult to walk and virtually impossible to perform any tasks on his job".  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). In light of the Veteran's contentions in the substantive appeal, the issue of TDIU has been raised by the record, is part and parcel of the higher rating claim, and is properly before the Board. Id.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND


The Veteran's most recent VA examination for his low back disability was in December 2011.  Records from his private chiropractor note his complaints of increased symptomatology over the past year.  See report dated October 2013.  More recent VA treatment records note the presence of radiculopathy or radiculopathy-type symptoms.  The Veteran himself has also submitted statements concerning scrotal pain associated with his back disability.  Thus, as there is a suggestion of a worsening in the Veteran's low back disability since the previous examination, and to ensure that his own complaints are sufficiently considered by a VA examiner, the Board finds that the matter should be remanded for a new VA examination so that a detailed picture of the current state of his left knee disorder may be obtained.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As noted above, the Board finds that the record has raised an inferred claim for a TDIU rating.  Rice v. Shinseki, supra.  In light of Rice v. Shinseki, and the fact that the Veteran has not received appropriate notice regarding this issue, and that this issue is inextricably intertwined with the other issue on appeal, the claim for a TDIU rating must also be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. With regard to the claim for a TDIU rating, ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim. 

2. Schedule the Veteran for a VA examination to determine the current severity of his lumbar strain.  His claims folder must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be conducted.  

The examiner should fully describe the symptoms and impairment related to lumbar strain, to include whether the Veteran experiences periods of incapacitation.  Range of motion testing and assessments of functional impairment due to pain on motion and use must be included.  If there is functional impairment due to pain, an assessment of the degree of impairment should be provided.  The examiner should describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  

Any neurological manifestations of the Veteran's low back disability should be discussed in detail.  The presence of lumbar radiculopathy must be addressed.  The examiner should also comment on the Veteran's complaint of scrotal, which he associates with his back disability.

A medical opinion regarding the degree to which his lumbar strain impacts his employability is also necessary.  The examiner must explain the rationale for all opinions given.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why this is so.

3. After the above is completed, and any other development deemed necessary, adjudicate the claims.  If any determination is adverse to the Veteran, furnish the Veteran a supplemental statement of the case (SSOC) and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

